Supreme Court of Florida
                      THURSDAY, JANUARY 30, 2020

                                                        CASE NO.: SC19-884

IN RE: AMENDMENTS TO FLORIDA RULES OF APPELLATE PROCEDURE
                       9.120 AND 9.210



      The Appellate Court Rules Committee’s Time-Sensitive Motion for
Extension of Time and Second Request to Postpone Effective Date of
Amendments is granted. The Committee is allowed to and including April 15,
2020, in which to file its supplemental report. The effective date of the
amendments, as adopted in the Revised Opinion dated November 27, 2019, is
hereby postponed until further order of this Court.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.


A True Copy
Test:




so
Served:

COURTNEY REBECCA BREWER
KRYS GODWIN
JOSHUA E. DOYLE
THOMAS D. HALL